EX-10.1

PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of November
10, 2005, is made and entered into by and between NEWPORT OIL CORPORATION, a
Florida corporation (“Seller”), and FIRECREEK PETROLEUM, INC., a Delaware
corporation (“Purchaser”).

     A.      Seller owns various oil and gas properties, either of record or
beneficially;

     B.      Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller the assets, properties and rights of Seller hereinafter
described, in the manner and upon the terms and conditions hereinafter set
forth; NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound by the terms hereof, agree as follows:

ARTICLE I
Purchase and Sale

     1.1      Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey to Purchaser and Purchaser agrees to
purchase, accept and pay for the Assets (as defined in Section 1.2) .

     1.2      Assets. As used herein, the term “Assets” means a fifty percent
(50%) undivided interest in the following:

               (a)      The estates and mineral rights created by the oil and
gas leases (the “Leases”) described in Exhibit “A” attached hereto, insofar and
only insofar as the Leases cover and relate to the lands described in Exhibit
“A” (the “Lands”), and all oil, gas, water disposal and other wells (the
“Wells”) located on the Lands or on lands pooled therewith, together with all of
Seller’s interest in the rights and appurtenances incident thereto;

               (b)      All of Seller’s rights in, to and under, and obligations
arising from, all agreements relating to the Lands, Leases or Wells, including,
but not limited to, joint operating agreements, unitization agreements, pooling
agreements, farmout agreements, drilling agreements, exploration agreements, oil
or gas product purchase and sale contracts, gas processing or transportation
agreements, leases, permits, rights-of-way, easements, licenses, options, orders
and decisions of state and federal regulatory authorities establishing units;

               (c)      All fixtures, personal property (including all pits and
ponds), facilities and equipment, used or held for use or charged to the Lands,
Leases, or Wells for the production, treatment, sale or disposal of hydrocarbons
or water produced therefrom or attributable thereto; and

               (d)     All books, files, data and records in Seller’s possession
relating to the Lands, Leases or Wells, or the maintenance or operation thereof
(the “Records”); reserving, however, the rights with respect to such Records
granted to Seller in Section 1.4 hereof.

     1.3      Effective Time. Possession of the Assets shall be transferred from
Seller to Purchaser at the Closing, but ownership shall be effective as of 7:00
A.M. (local time where the Assets are located) on November 15, 2005, Tampa,
Florida time (the “Effective Time”). Seller shall be entitled to any production
revenues or other amounts realized from and accruing to the Assets prior to the
Effective Time, and shall be liable for the payment of all expenses attributable
to the Assets prior to the Effective Time except expenses attributable to
obligations assumed by Purchaser in Section 9.4. Purchaser shall be entitled to
any production revenues or other amounts realized from and accruing to the
Assets and arising subsequent to the Effective Time, and shall be liable for the
payment of all expenses attributable to the Assets subsequent to the Effective
Time and attributable to pre-Effective Time obligations assumed by Purchaser in
Section 9.4.

     1.4      Records. Seller shall deliver a copy of the Records to Purchaser
within a reasonable amount of time after Closing, but Seller shall retain
possession of the originals of the Records.

Page 1

--------------------------------------------------------------------------------



ARTICLE II
Purchase Price

     2.1      Purchase Price. The cash purchase price for the Assets shall be
Four Hundred Seventy-Five Thousand Dollars ($475,000.00) (the “Purchase Price”)
subject to adjustment as set forth in Section 10.4.

     2.2      Payment of Purchase Price. The Purchase Price shall be paid at
Closing (hereinafter defined), wire transfer of immediately available funds to
an account designated by Seller.

ARTICLE III
Title Matters

     3.1      Seller’s Title.

               (a)      Concurrently with conveyance of the Assets to Purchaser,
Purchaser and Seller will enter into the Operating Agreement described in
Section 7.4, which envisions that two wells in Section 16 of Township 21 North,
Range 99 West, 6th P.M., will be worked over. Seller’s title to such 640 acre
tract containing such two wells is attached as Exhibit “B-1” hereto. The parties
accept such title status with the agreement and understanding that subsequent to
Closing the parties will engage a local law firm specializing in oil and gas law
in the area of such wells to use reasonable efforts to eliminate the
discrepancies described in Exhibit “B-1” and the parties will each pay one-half
of the cost of the legal fees for such clean-up title to the 640 acre tract
containing the two wells.

               (b)      Exhibit “B-2” hereto states the status of title to a 320
acre tract containing a third well which the parties would like workover
(referred to as well “UPRR Patented 13-9” in Exhibit “B-2”), but which is
subject to an overriding royalty interest convertible to an undivided 50%
working interest at payout, now held by Anadarko Land Corp. (“Anadarko”). The
parties accept the title status of Exhibit “B-2” with the agreement and
understanding that subsequent to Closing (i) the parties will engage a local law
firm specializing in oil and gas law in the area of such wells to use reasonable
efforts to eliminate the discrepancies described in Exhibit “B-2” and the
parties will each pay one-half of the cost of the legal fees for such clean-up
title to the 320 acre tract containing the such third well, and (ii) Seller will
approach Anadarko to attempt to obtain a waiver of the conversion right held by
Anadarko. The parties agree that they will not work-over this third well until
they have reached a mutually satisfactory resolution of this conversion right.
This paragraph will survive Closing until such satisfactory resolution has been
reached.

               (c)      No title report has been run on any of the other land or
leases described in Exhibit “A”. The parties agree that they will run title on
the land containing each new well to be drilled prior to drilling such new well
and their respective obligations under the Operating Agreement will be subject
to their mutual approval of the status of title to such land prior to commencing
drilling operations on each such new well. As to acceptance of title reports to
be obtained after Closing, the parties agree that title as shown by such reports
will be deemed acceptable to the parties if such title is “Defensible Title” as
defined in Section 3.2.

               (d)      The conveyance to be delivered by Seller to Purchaser
shall be substantially in the form of Exhibit “C” hereto and shall be without
warranty of title, other than a special warranty by, through and under Seller.
As reasonably requested by Purchaser, Seller also agrees to execute and deliver
at and after Closing such other assignments, bills of sale and other documents
which are appropriate to transfer the Assets to Purchaser.

     3.2      Definition of Defensible Title. As used in this Agreement, the
term “Defensible Title” shall mean:

               (a)      As to each Lease, that title of Seller to each Lease:

          

           (1)      is deducible of record from the county records in which the
Assets are located, and is free from reasonable doubt to the end that a prudent
person engaged in the business of the ownership, development and operation of
producing oil and gas properties, with knowledge of all the facts and their
legal bearing, would be willing to accept the same; and

          (ii)      is free and clear (except for Permitted Encumbrances as
defined in Section 3.3 below) of all liens, encumbrances, obligations or defects
which are of record prior to Closing and is not subject to any matters which
will result in a breach of any representation or warranty of Seller herein
affecting title pursuant to Article V hereof.

               (b)      As to Assets other than Leases, that Seller’s title
thereto grants to Seller, and will grant to Purchaser at Closing, benefits and
burdens of ownership therein to the following extent: (i) with respect to
personal property, facilities and equipment located on the Land and Leases, such
title is free and clear of all liens,

Page 2

--------------------------------------------------------------------------------



encumbrances and defects arising by, through or under Seller, except for
Permitted Encumbrances, and (ii) with respect to all other personal property,
facilities and equipment included in the Assets, such title represents and
includes all of Seller’s right, title and interest therein.

     3.3      Definition of Permitted Encumbrances. As used herein, the term
“Permitted Encumbrances” means:

               (a)      Lessors’ royalties, overriding royalties, reversionary
interests and similar burdens of record;

               (b)      Division orders and sales contracts;

               (c)      Preferential rights to purchase and required third-party
consents and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties or the appropriate time period for
asserting the right has expired without an exercise of the rights;

               (d)      Liens for taxes or assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

               (e)      Materialmen’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business to the extent (i) they have not been filed pursuant
to law, or (ii) if they have been filed pursuant to law, they have not yet
become due and payable or payment is being withheld as provided by law, or (iii)
their validity is being contested in good faith by appropriate action;

               (f)      All rights to consent by, required notices to, filings
with, or other actions by governmental entities in connection with the sale or
conveyance of oil and gas leases or interests therein if they are customarily
obtained subsequent to the sale or conveyance;

               (g)      Conventional rights of reassignment requiring ninety
(90) days or less notice to the holders of the rights;

               (h)      Easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations; (i) All other liens,
charges, encumbrances, contracts, agreements, instruments, obligations, defects
and irregularities affecting the Leases which taken individually or together:

               (i)      do not interfere materially with the operation, value or
use of any of the Assets, (ii) do not materially prevent Purchaser from
receiving the proceeds of production from any of the Wells or Leases, (iii) do
not adversely affect the interest of Seller with respect to all oil and gas
produced from any Lease or Well, or (iv) do not increase the portion of the
costs and expenses relating to any Lease or Well that Seller is obligated to pay
above that which it is currently paying;

               (j)      All rights reserved to or vested in any governmental,
statutory or public authority to control or regulate any of the Leases or Wells
in any manner, and all applicable laws, rules and orders of governmental
authority;

               (k)      Any encumbrance on or affecting the Assets which is
assumed, bonded or paid by Purchaser at or prior to Closing or which is
discharged at or prior to Closing;

               (l)      The terms and conditions of existing contracts
comprising a part of the Assets, including but not limited to, any and all
production imbalances.

ARTICLE IV
Pre-Closing and Closing Actions

     4.1     Time and Place of Closing. Consummation of the purchase and sale
transaction as contemplated by this Agreement (the “Closing”), shall, unless
otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Purchaser at 10:00 a.m., Fort Worth, Texas time, on November 11, 2005
(the “Closing Date”).

     4.2     Access to Records. Prior to the Closing Date, Seller has given
Purchaser and its representatives access to, and the right to copy, at
Purchaser’s expense, the Records in Seller’s possession directly relating to the
Assets, but only to the extent that Seller could do so without violating any
confidentiality or contractual obligation to a third party and to the extent
that Seller has authority to grant such access.

Page 3

--------------------------------------------------------------------------------



     4.3      Government Reviews. Seller and Purchaser shall in a timely manner
(a) make all required filings, if any, with and prepare applications to and
conduct negotiations with, each governmental agency as to which such filings,
applications or negotiations are necessary or appropriate in the consummation of
the transactions contemplated hereby, and (b) provide such information as each
may reasonably request to make such filings, prepare such applications and
conduct such negotiations. Each party shall cooperate with and use all
reasonable efforts to assist the other with respect to such filings,
applications and negotiations.

     4.4      Independent Investigation and Disclaimer. Prior to the execution
of this Agreement, Purchaser has been afforded the opportunity to inspect the
Assets and to examine the records of Seller at Seller’s offices with respect to
the Assets, and has been afforded access to all information in Seller’s
possession with respect to the Assets. PURCHASER ACKNOWLEDGES THAT SELLER HAS
MADE NO, AND SELLER HEREBY EXPRESSLY DISCLAIMS ANY, REPRESENTATIONS OR
WARRANTIES AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION OR AS TO ANY
OTHER INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO
PURCHASER BY OR ON BEHALF OF SELLER (INCLUDING, WITHOUT LIMITATION, THE
EXISTENCE OR EXTENT OF OIL, GAS OR OTHER MINERAL RESERVES, THE RECOVERABILITY OF
OR THE COST OF RECOVERING ANY SUCH RESERVES, THE VALUE OF SUCH RESERVES, ANY
PRODUCTION PRICING ASSUMPTION, PRESENT OR PAST PRODUCTION RATES, COMPLIANCE WITH
LEASE TERMS, THE CONDITION OF ANY WELL, AND THE ABILITY TO SELL OIL OR GAS
PRODUCTION AFTER CLOSING).

     4.5      Existing Condition. The Assets have been utilized for, among other
things, the purpose of exploration, development and production of oil and gas.
Purchaser acknowledges that wastes, including, but not limited to, crude oil,
natural gas, natural gas liquids, produced water, and other wastes associated
with oil and gas production and exploration operations, may have been spilled,
released or disposed of on-site by, among other ways, placement in pits, burial,
land farming, land spreading and underground injection, into or onto the Assets.
In addition, Purchaser acknowledges that some oil field production equipment may
contain asbestos and/or naturally-occurring radioactive material. By executing
this Agreement, Purchaser agrees to accept responsibility and liability for the
condition of the Assets and agrees that any conveyance of the Assets will be on
an “AS IS” and “WHERE IS” basis.

     4.6      Pre-Closing Action. Seller and Purchaser shall use all reasonable
efforts to cause all of the conditions precedent to the consummation of the
transactions contemplated by this Agreement applicable to each of them to be met
as promptly as possible and to take all such other actions as may be reasonably
necessary to effect the consummation of the transactions contemplated by this
Agreement.

     4.7      Letters-in-Lieu, Assignments and Notices.

               (a)      Seller shall deliver as soon as reasonably possible
after Closing fully executed Letters in Lieu of Division and Transfer Orders
relating to the Assets on forms prepared by Purchaser and reasonably
satisfactory to Seller to reflect the transactions contemplated hereby.

               (b)      To the extent that Purchaser determines after Closing
that any other assignments should have been executed at Closing to properly and
fully convey the Assets to Purchaser (in addition to the assignment attached as
Exhibit “C” hereto, and “state-approved” assignment forms to be filed with the
State of Wyoming, all of which will be executed at Closing), Purchaser shall
prepare and deliver the same to Seller for execution. Seller agrees to execute
and permit Purchaser to record and/or file such assignments if the same are
reasonably necessary to evidence conveyance of the Assets in accordance with the
laws of the State of Wyoming and, in the case of assignments recorded in county
records, the same are substantially in the form of Exhibit “C”.

               (c)      Purchaser shall prepare and Seller and Purchaser shall
execute on or as soon as reasonably practical after Closing any assignments
necessary to convey to Purchaser any applicable federal, state or Indian leases
in the form or forms prescribed by the applicable governmental body.

     4.8      Public Announcements. Each party hereto shall consult with the
other party hereto prior to any public announcement by such party regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby; provided, however, the foregoing shall not restrict
disclosures by Purchaser or Seller in compliance with applicable securities or
other laws or in compliance with existing loan or other agreements binding such
party (or its affiliated companies), in such party’s discretion.

     4.9      Information Confidential. Purchaser and Seller shall hold in
strict confidence all aspects of the transactions contemplated by this Agreement
and all information and data concerning the Assets and obtained in

Page 4

--------------------------------------------------------------------------------



connection with the transactions contemplated by this Agreement (other than
information and data that becomes generally available to the public other than
through disclosure by a party hereto or its partners, officers, employees or
representatives) and without the prior written consent of the other party hereto
neither Purchaser nor Seller shall disclose any such information to anyone other
than to its officers, employees and representatives; provided, however, the
foregoing shall not restrict disclosures by Purchaser nor Seller in compliance
with applicable securities or other laws in such party’s discretion or in
compliance with existing loan or other agreements binding such party (or its
affiliated companies). The aforesaid obligation shall terminate on the earlier
to occur of (a) the Closing Date, or (b) as the information and data in question
become generally available to the public other than through the breach by either
party or its partners, officers, employees or representatives of said
obligation. Seller agrees that after the Closing it will hold in strict
confidence and not disclose to anyone other than its representatives any
information and data concerning the Assets provided to Purchaser in connection
with the transactions contemplated by this Agreement, unless such information
and data have become generally available to the public other than through
disclosure by Seller or its partners, officers, employees or representatives. If
this Agreement is terminated for any reason, Purchaser shall, at Seller’s
request, promptly return to Seller all information and data furnished or made
available by Seller to Purchaser and obtained by Purchaser in the course of its
investigation of the Assets and Purchaser agrees not to retain copies of any
such information or data in such event, to keep all such information and data
confidential, and not to disclose any such information or data to any third
party without obtaining the prior written consent of Seller to such disclosure
unless such information and data have become generally available to the public
other than through disclosure by Purchaser or its officers, employees or
representatives or unless otherwise required under applicable securities or
other laws or by existing loan or other agreements binding such party (or its
affiliated companies).

     4.10     Indemnity Regarding Access. Purchaser agrees to indemnify, defend
and hold harmless Seller, its directors, officers, employees, agents and
representatives from and against any and all claims, liabilities, losses, costs
and expenses (including, without limitation, court costs, expenses of litigation
and reasonable attorneys’ fees) in connection with personal injuries, including
death or property damage arising out of or relating to the access of Purchaser,
its officers, employees, and representatives to the Assets and to the records
and other related information as permitted under this Agreement.

     4.11     Operation of Business. From the date hereof until the Closing
Date, Seller (a) shall obtain the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, with respect to material decisions
to be made with respect to the Assets, including any drilling, completion,
reworking or similar operations or decisions, and any termination, modification,
entering into or extension of any material agreements affecting the Assets, (b)
shall act with respect to the Assets in good faith and in accordance with its
best business judgment as if the Assets were not being sold to Purchaser
hereunder, (c) shall maintain insurance coverage on the Assets in the amounts
and of the types presently in force, (d) shall, to the best of its ability,
maintain in full force and effect all Leases, (e) shall maintain all material
governmental permits and approvals affecting the Assets, and (f) shall not
transfer, sell, hypothecate, encumber or otherwise dispose of any of the Assets
(other than sale of oil and gas production in the ordinary course of its
business or pursuant to agreements existing as of the date of this Agreement).

ARTICLE V
Representations and Warranties of Seller

     5.1      Disclaimers. Except as specifically set forth in this Article V,
Seller makes no warranties or representations, express or implied, in connection
with the Assets, and expressly disclaims any warranties or representations with
regard to any information or data disclosed or provided by them, their agents,
representatives, employees or advisors to Purchaser or Purchaser’s agents,
representatives, employees, or advisors. Subject to this Section 5.1 and to the
Permitted Encumbrances, Seller makes the warranties and representations set
forth in Sections 5.2 through 5.7. SELLER EXPRESSLY DISCLAIMS ANY WARRANTY AS TO
THE CONDITION OF ANY PERSONAL PROPERTY, FIXTURES AND ITEMS OF MOVABLE PROPERTY
COMPRISING ANY PART OF THE ASSETS INCLUDING (a) ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPLICABLE STATUTES
TO CLAIM DIMINUTION OF CONSIDERATION, AND (e) ANY CLAIM BY PURCHASER FOR DAMAGES
BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY
PURCHASER THAT THE PERSONAL PROPERTY, FIXTURES AND ITEMS ARE BEING CONVEYED TO
PURCHASER AS IS, WHERE IS, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND
STATE OF REPAIR AND

Page 5

--------------------------------------------------------------------------------



THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS
APPROPRIATE.

     5.2      Existence. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and is duly
qualified to do business as a foreign corporation in the state(s) where the
Assets are located, except where the failure to so qualify would not have a
material adverse effect on Seller or its properties.

     5.3      Power. Seller has the corporate power to enter into and perform
this Agreement and the transactions contemplated by this Agreement. Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Seller, and the transactions contemplated by this Agreement, will not violate
(a) any provision of the certificate of incorporation or bylaws of Seller, (b)
any material agreement or instrument to which Seller is a party or by which
Seller or any of the Assets are bound, (c) any judgment, order, ruling, or
decree applicable to Seller as a party in interest, or (d) any law, rule or
regulation applicable to Seller relating to the Assets other than a violation
which would not have a material adverse effect on Seller or the Assets.

     5.4      Authorization and Enforceability. The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of Seller.
This Agreement constitutes the valid and binding obligation of Seller,
enforceable in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

     5.5      Claims and Litigation. To the actual knowledge of Seller, there
are no claims, actions, suits or proceedings pending or threatened against
Seller which, if determined adversely to Seller, would have a material adverse
effect on the Assets.

     5.6      Taxes and Assessments. To the actual knowledge of Seller, all
material ad valorem, production, severance, excise, and similar taxes and
assessments based upon or measured by the ownership of or the production of
hydrocarbons from the Assets which have become due and payable have been
properly paid or are being challenged in good faith by Seller, all applicable
tax returns have been filed, and Seller knows of no claim by any applicable
taxing authority against Seller in connection with the payment of such taxes.

ARTICLE VI
Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller the following:

     6.1      Existence. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Purchaser
will as of Closing be duly qualified to do business as a foreign corporation in
the state(s) where the Assets are located, except where the failure to so
qualify would not have a material adverse effect on Purchaser or its properties.

     6.2      Power. Purchaser has the corporate power to enter into and perform
this Agreement and the transactions contemplated by this Agreement. Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Purchaser, and the transactions contemplated by this Agreement, will not violate
(a) any provision of the certificate of incorporation or bylaws of Purchaser,
(b) any material agreement or instrument to which Purchaser is a party or by
which Purchaser or any of the Assets are bound, (c) any judgment, order, ruling,
or decree applicable to Purchaser as a party in interest, or (d) any law, rule
or regulation applicable to Purchaser relating to the Assets other than a
violation which would not have a material adverse effect on Purchaser.

     6.3      Authorization and Enforceability. The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of
Purchaser. This Agreement constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the

Page 6

--------------------------------------------------------------------------------



rights and remedies of creditors generally as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

     6.4      Distribution. Purchaser is an experienced and knowledgeable
investor in the oil, gas and mineral resources industry that has previously
expended substantial amounts in the acquisition and development of oil and gas
properties. Prior to entering into this Agreement, Purchaser has been advised by
its counsel and such other persons as it has deemed appropriate concerning this
Agreement. The Assets to be acquired by Purchaser pursuant to this Agreement are
being acquired by Purchaser for its own account, for investment and not with a
view to distribution or resale within the meaning of the Securities Act of 1933,
as amended, or any other applicable securities law, rule, regulation or order.

     6.5      Claims and Litigation. There is no suit, action, claim,
investigation or inquiry by any person or entity or by any administrative agency
or governmental body and no legal, administrative or arbitration proceeding
pending or, to Purchaser’s best knowledge, threatened against Purchaser or any
affiliate of Purchaser which has or will materially affect Purchaser’s ability
to consummate the transactions contemplated by this Agreement.

ARTICLE VII
Conditions to Closing

     7.1      Conditions to Closing. The obligations of each party to consummate
the transaction contemplated by this Agreement are subject, at the option of
such party, to the satisfaction on or prior to Closing of each of the following
conditions:

               (a)      Representations. The representations and warranties of
the other party set forth in this Agreement herein shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date.

               (b)      Performance. The other party shall have performed all
obligations, covenants and agreements hereunder and shall have complied with all
covenants and conditions applicable to it contained in this Agreement prior to
or on the Closing Date.

               (c)      Pending Matters. No suit, action or other proceeding by
a third party or a governmental authority shall be pending or threatened which
seeks to restrain, enjoin or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement.

     7.2      Obligations of Seller at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, Seller shall execute and
deliver or cause to be executed and delivered to Purchaser, among other things,
the following:

               (a)      Conveyances of the Assets, in sufficient counterparts to
allow recording;

               (b)      Copies of assignments, on appropriate forms, of state,
federal and Indian leases comprising portions of the Assets;

               (c)      Letters-in-lieu of transfer orders covering the Assets;

               (d)      Change of Operator forms for those Assets operated by
Seller; and

               (e)      The Operating Agreement described in Section 7.4 hereof.

     7.3      Obligations of Purchaser at Closing. At the Closing, upon the
terms and subject to the conditions of this Agreement, Purchaser shall execute
and deliver or cause to be executed and delivered to Seller, as applicable,
among other things, the following: (a) A wire transfer of the Purchase Price, as
required hereunder; and (b) The Operating Agreement described in Section 7.4
hereof. 7.4 Operating Agreement. As of the Effective Time, Seller and Purchaser
shall each own 50% of the properties and rights described in Section 1.2(a),
(b), (c) and (d). Seller and Purchaser agree to execute at Closing an operating
agreement (“Operating Agreement”) in a form to be mutually prepared and agreed
to by the parties prior to Closing. Seller and Purchaser agree that at Closing,
Seller and Purchaser shall each provide the sum of $614,129.50 (a total of
$1,228,259) for workover of the two (2) wells located on the 640 acre tract
described in Exhibit “B-1”, such workover to be performed in accordance with the
Operating Agreement. The AFE for such total workover amount is attached hereto
as Exhibit “D”. Purchaser agrees to wire transfer to Seller at Closing the

Page 7

--------------------------------------------------------------------------------



Purchase Price of $475,000 together with Purchaser’s share of the workover cost
of the two (2) wells on the 640 acre tract (being one-half of $1,228,259 or
$614,129.50), A TOTAL OF $1,089,129.50, to Seller’s bank account, pursuant to
the following wire instructions provided by Seller:


ARTICLE VIII
Termination and Amendment

     8.1      Termination. This Agreement may be terminated at any time prior to
the Closing Date: (a) by the mutual prior written consent of Seller and
Purchaser, (b) by Purchaser or Seller if the provisions of Section 7.1 give it
the right to terminate, (c) at the option of the non-breaching party if the
other party is in material default of its obligations under this Agreement, or
(d) by Seller or Purchaser if Closing has not occurred within thirty (30) days
after the Closing Date stated herein. Any party shall exercise a right of
termination provided above by written notice to the other party.

     8.2      Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, this Agreement shall become void and of no further force or effect
(except for the provisions of Section 4.8 and 4.9 which shall continue in full
force and effect. Notwithstanding anything to the contrary contained in this
Agreement, upon any termination of this Agreement pursuant to Section 8.1,
Seller shall be free immediately to enjoy all rights of ownership of the Assets
and to sell, transfer, encumber or otherwise dispose of the Assets to any party
without any restriction under this Agreement.

ARTICLE IX
Post-Closing Obligations

     9.1      Suspended Funds. With respect to Leases, at the Closing, Seller
shall provide to Purchaser a listing showing net proceeds from production
attributable to the Leases which are currently held in suspense because of lack
of identity or address of owners, change of ownership or similar reasons, and
shall transfer to Purchaser 50% of all such suspended proceeds. In addition,
Seller shall furnish Purchaser with all documents providing historical
information with respect to such funds that are in Seller’s possession.
Purchaser shall be responsible for proper distribution of all such suspended
proceeds which are transferred to Purchaser to the parties lawfully entitled to
them, and indemnify and hold Seller harmless against any claim, action or
liability (including court costs and attorneys’ fees) associated with such
distribution and with claims against such suspended proceeds.

     9.2      Receipts and Credits. All monies, proceeds, receipts, credits and
income attributable to the Assets for all periods of time subsequent to the
Effective Time shall be the sole property and entitlement of Purchaser, and, to
the extent received by Seller, Seller shall fully disclose, account for and
transmit the same promptly to Purchaser. All monies, proceeds, receipts and
income attributable to the Assets, except as otherwise provided in this
Agreement, for all periods of time prior to the Effective Time, shall be the
sole property and entitlement of Seller and, to the extent received by
Purchaser, Purchaser shall fully disclose, account for and transmit the same
promptly to Seller. Except as otherwise provided in this Agreement, all costs,
expenses, disbursements, obligations and

Page 8

--------------------------------------------------------------------------------



liabilities attributable to the Assets for periods of time prior to the
Effective Time, regardless of when due or payable, shall be the sole obligation
of Seller and Seller shall promptly pay, or if paid by Purchaser, promptly
reimburse Purchaser for and hold Purchaser harmless from and against same. All
costs, expenses, disbursements, obligations, and liabilities attributable to the
Assets for periods of time subsequent to the Effective Time, regardless of when
due or payable, shall be the sole obligation of the Purchaser and Purchaser
shall promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same. Seller shall be entitled to a credit for
and reimbursement in an amount equal to any amount received by Purchaser after
Closing for any delivery or performance by Seller prior to the Effective Time.

     9.3      Cross Indemnity. If the Closing occurs, (a) Purchaser assumes all
obligations that are attributable to the Assets on or after the Effective Time
including, but not limited to, Purchaser’s 50% share of any obligation for
make-up gas according to the terms and conditions of the applicable gas
contracts, Purchaser’s 50% share of obligations to plug and abandon wells now or
thereafter located on the Leases (regardless of whether any such obligation is
attributable to periods of time prior to or after the Effective Time) and
Purchaser’s 50% share of the cost of restoring the surface of the Leases in
accordance with applicable lease or other agreements and governmental (including
environmental) laws, orders, and regulations, and Purchaser’s obligation to pay
ad valorem and similar production taxes with respect to the Assets as set forth
in Section 10.4, (b) Purchaser agrees to indemnify, defend and hold harmless
Seller, its affiliates, officers, directors, agents and representatives from and
against any and all claims, liabilities, losses, costs and expenses (including,
without limitation, court costs, expenses of litigation and reasonable
attorneys’ fees) that are attributable to the Assets on or after the Effective
Time, and (c) Seller agrees to indemnify, defend and hold harmless Purchaser
from and against any and all claims, liabilities, losses, costs and expenses
(including, without limitation, court costs, expenses of litigation and
reasonable attorneys’ fees) that are attributable to the Assets before the
Effective Time; provided, however, that such indemnity, defense and hold
harmless obligations shall not apply to (i) any liability of one party to the
other party under the provisions of this Agreement, and (ii) either party’s
costs and expenses with respect to the negotiation and consummation of this
Agreement and the purchase and sale of the Assets.

     9.4      Recording. As soon as practicable after Closing (a) Purchaser
shall record the conveyances in the appropriate counties or parishes and shall
provide Seller with copies of all recorded instruments upon receipt, and (b)
Purchaser shall record the federal, state and/or Indian lease assignments with
the appropriate governmental agencies, and shall provide Seller with the
originals of the approved instruments upon receipt.

     9.5      Obligations Under Operating Agreement. The funding obligations
stated in Section 7.5 shall survive Closing as post-closing obligations of the
parties until fully satisfied.

     9.6      Further Assurances. After Closing, Seller and Purchaser agree to
take such further actions and to execute, acknowledge and deliver all such
further documents that are necessary or useful in carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.

ARTICLE X
Miscellaneous

     10.1    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.

     10.2     Notice. All notices which are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing and
delivered personally, by telecopy or by registered or certified mail, postage
prepaid, as follows:

                 If to Seller:                       Newport Oil Corporation 
                 3251 San Bernadino Street                   Suite 333 
                 Clearwater, Florida 33759                   Attn:  John
Bruynell, President                     Telephone: 
(727) 799-0072 
                   Facsimile: 
(727) 799-0073 
 


Page 9

--------------------------------------------------------------------------------



                 If to Purchaser:                   Firecreek Petroleum, Inc. 
                 6777 Camp Bowie Blvd., Suite 215                   Fort Worth,
Texas 76116                   Attn:  John R. Taylor, President   
                 Telephone:  (817) 377-1116                     Facsimile: 
(817) 377-2411   


All notices shall be deemed to have been duly given at the time of receipt by
the party to which such notice is addressed.

     10.3     Sales Tax, Recording Fees and Similar Costs. Purchaser shall bear
any tax, recording fees and similar costs incurred and imposed upon, or with
respect to, the property transfers contemplated hereby.

     10.4     Ad Valorem Taxes. All unpaid ad valorem and similar taxes that are
payable with respect to the Assets for all periods ending on or prior to the
Effective Time shall be as estimated by the parties and shall be an adjustment
to the Purchase Price, and Purchaser shall pay all such taxes payable for all
periods ending after the Effective Time; provided, however, that in the case of
tax periods that included but did not end on the Effective Time, taxes shall be
prorated to the Effective Time.

     10.5     Expenses. All expenses incurred by Seller in connection with or
related to the authorization, preparation or execution of this Agreement, the
Conveyance and the Exhibits and Schedules hereto and thereto, and all other
matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller; and all such expenses incurred by
Purchaser shall be borne solely and entirely by Purchaser.

     10.6     Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of Wyoming without regard to principles of conflicts of laws otherwise
applicable to such determinations except that the conveyance and all matters
related to the transfer of the Assets shall be governed by the laws of the state
in which such Assets are located. In the event any dispute arises with respect
to this Agreement, the parties hereby consent to jurisdiction and litigation of
such disputes in the State of Wyoming.

     10.7     Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

     10.8     Waivers. Any failure by any party or parties to comply with any of
its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the party or parties to whom
such compliance is owed. No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

     10.9     Assignment. No party shall assign all or any part of this
Agreement, nor shall any party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other party and any
assignment made without such consent shall be void except as otherwise provided
in this Section. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

     10.10   Entire Agreement. This Agreement and the documents to be executed
hereunder and the Exhibits and Schedules attached hereto constitute the entire
agreement between the parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties pertaining to the subject matter hereof.

     10.11   Survival The representations and warranties of Seller and Purchaser
set forth in this Agreement shall survive the Closing and shall only be
applicable for one hundred eighty (180) days thereafter.

     10.12   Amendment. No amendment, supplement, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

     10.13   Exhibits and Schedules. All Exhibits attached to or referred to in
this Agreement are incorporated into and made a part of this Agreement.

Page 10

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as
of the date above written.

  SELLER:        NEWPORT OIL CORPORATION           
By: _____________________________                      John Bruynell, President 
          PURCHASER:        FIRECREEK PETROLEUM, INC.           
By: _____________________________                      John R. Taylor,
President 


Page 11

--------------------------------------------------------------------------------



EXHIBIT “C”

AGREEMENT, ASSIGNMENT AND BILL OF SALE

     NEWPORT OIL CORPORATION, a Florida corporation sometimes known as and being
the same corporation as Newport Oil, Inc. (“Assignor”) , whose address is 3251
San Bernadino Street, Suite 333, Clearwater, Florida 33759, for the payment of
Ten and no/l00 Dollars ($10.00) and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and subject to the terms and
conditions hereof, hereby grants, sells, assigns, and conveys to FIRECREEK
PETROLEUM, INC., a Delaware corporation (“Assignee’), whose address is 6777 Camp
Bowie Blvd., Suite 215, Fort Worth, Texas 76116, a fifty percent (50%) undivided
interest in and to the following:

      (a)
The estates and mineral rights created by the oil and gas leases (the “Leases”)
described on Exhibit “A” attached hereto, insofar and only insofar as the Leases
cover and relate to the lands described on Exhibit “A” (the “Lands’), subject to
any royalties, overriding royalties, production payments or other similar
interests burdening the Leases;
    (b)     
All oil, gas, water disposal and other wells (whether producing or
non-producing) (the “Wells’) located on the lands or on lands pooled therewith,
together with all of Assignor’s interest in the rights and appurtenances
incident thereto, including, but not limited to, all of Assignor’s interest in
fixtures, personal property (including pits and ponds), facilities and
equipment, used or held for use or charged to the Leases, Lands or Wells for the
production, treatment, sale, or disposal of hydrocarbons or water produced
therefrom or attributable thereto;
    (c)
The oil, natural gas liquids or condensate inventory, including “line fill” and
inventory below the pipeline connection in tanks as of 7:00 a.m., Tampa, Florida
time, as of the effective date of this Agreement; and
    (d)
All of Assignor’s rights in, to and under, and obligations arising from, all
agreements relating to the Leases, Lands or Wells, including, but not limited
to, joint operating agreements, unitization agreements, pooling agreements,
farmout agreements, drilling agreements, exploration agreements, oil or gas
product purchase and sale contracts, gas processing or transportation
agreements, leases, permits, rights-of-way, easements, licenses, options, orders
and decisions of State and Federal regulatory authorities establishing units.

     Assignor will, at any time and from time to time after the date hereof,
upon Assignee’s request, execute, acknowledge and deliver or cause to be
executed and delivered, all further documents or instruments necessary to effect
the transaction embodied in this Agreement, Assignment and Bill of Sale.

     Assignor makes no representation or warranty of title to the interests
assigned hereby other than claims arising from ownership by, through or under
Assignor but not otherwise. With respect to the Wells, personal property, and
equipment assigned hereby, this Agreement, Assignment and Bill of Sale is made
without representation or warranty of title expressed or implied, and all such
equipment, Wells and personal property are sold AS IS AND WHERE IS. WITH ALL
FAULTS. AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR WITHOUT WARRANTY OF
MERCHANTABILITY. CONDITION OF FITNESS FOR PARTICULAR PURPOSE. AND ANY AND ALL
WARRANTIES. WHETHER EXPRESSED OR IMPLIED. ARE HEREBY EXPRESSLY DENTED. This
conveyance is made with full substitution and subrogation of Assignee, its
successors and assigns, to the rights of Assignor under, in and to all
warranties made by others with respect to the rights, titles and interests being
conveyed hereunder.

     To have and to hold the same unto Assignee, its successors and assigns
forever.

     Assignee, in consideration of the mutual benefits to be derived hereunder,
by its acceptance hereof, understands and agrees that, to the extent any
Lease(s) covered by this Agreement, Assignment and Bill of Sale is subject to a
commitment to sell any production to a purchaser under a gas purchase agreement
that includes gas categorized as Section 104 or Section 106 gas under the
Natural Gas Policy Act, if either party desires to conduct the Good Faith
Negotiation Procedure (“GFN”) set forth in Section 270.201 of the Federal Energy
Regulatory Commission’s regulations as to any Lease(s) which it has been
assigned hereunder, or which it retains after this Agreement, Assignment and
Bill of Sale, and is unable to do so without the cooperation of the other party,
the other party agrees to enter into good faith discussions concerning measures
necessary to enable the first party to conduct the GFN.

--------------------------------------------------------------------------------



     Either party’s failure to observe the foregoing covenant and limitation
shall constitute a material breach of this Agreement, Assignment and Bill of
Sale. All subsequent conveyances or assignments of the assigned interest, in
whole or in part, shall incorporate a covenant and limitation identical in
substance to the foregoing for Assignee’s and Assignor’s continuing benefit and
shall similarly bind Assignee’s successors or assigns and Assignor’s successors
or assigns.

     This Agreement, Assignment and Bill of Sale is made and delivered subject
to that certain Purchase and Sale Agreement between Assignor and Assignee dated
as of October 31, 2005. Any undefined, capitalized terms used herein shall have
the meanings ascribed to them in such Purchase and Sale Agreement.

     EXECUTED to be effective the 15th day of November, 2005.

  ASSIGNOR:        NEWPORT OIL CORPORATION,    A Florida corporation           
By: _____________________________                      John Bruynell, President 
          ASSIGNEE:        FIRECREEK PETROLEUM, INC.,    A Delaware corporation 
          By: _____________________________                      John R. Taylor,
President 


--------------------------------------------------------------------------------



ACKNOWLEDGMENTS

STATE OF ________________   §      §  COUNTY OF _________________    § 


     On this ______ day of ________________, 2005, before me, the undersigned, a
Notary Public in and for the county and state aforesaid, personally appeared
John Bruynell, to me personally known to be the identical person who signed the
name of Newport Oil Corporation, a Florida corporation, to the within and
foregoing instrument as its President and acknowledged to me that he executed
the same as his free and voluntary act and deed, and as the free and voluntary
act and deed of said corporation, for the uses and purposes therein set forth.

     Given under my hand and seal the day and year last above written.


     [SEAL] 
                _____________________________________________        
Notary Public in and for the State of _____________________ 
My Commission Expires:          ________________________      

STATE OF ________________   §      §  COUNTY OF _________________    § 


     On this ______ day of ______________, 2005, before me, the undersigned, a
Notary Public in and for the county and state aforesaid, personally appeared
John R. Taylor, to me personally known to be the identical person who signed the
name of Firecreek Petroleum, Inc., a Delaware corporation, to the within and
foregoing instrument as its President and acknowledged to me that he executed
the same as his free and voluntary act and deed, and as the free and voluntary
act and deed of said corporation, for the uses and purposes therein set forth.

     Given under my hand and seal the day and year last above written.


     [SEAL] 
                _____________________________________________        
Notary Public in and for the State of _____________________ 
My Commission Expires:          ________________________


PLEASE RETURN RECORDED INSTRUMENT TO:
William E. Merritt
Firecreek Petroleum, Inc.
6777 Camp Bowie Blvd., Suite 215
Fort Worth, Texas 76116




--------------------------------------------------------------------------------